Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered November 4, 2004. The order, insofar as appealed from, granted in part the motion of defendants Charles K. Sauberan, Frederick R. Kulikowski, Professional Management, LLC, Sauberan & Co., Ltd. and Watson Industries Management, LLC for summary judgment dismissing the counterclaims of defendants Watson Industries, Inc. and Benjamin Okwumabua.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Transit Mgt., LLC v Watson Indus., Inc. (23 AD3d — [2005]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Pine, JJ.